DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (previously cited) in view of Matravers et al. (previously cited), Halpern et al. (US PGPub No. 2014/0170192), Maitra et al. (US PGPub No. 2012/0015048), McCook et al. (previously cited), and the ClearCo reference (previously cited) as evidenced by the Xiameter® reference (previously cited).  

Matravers et al. teach volatile silicones in a clear skin care composition (see abstract and paragraph 37). Like that of Blake et al., the composition is free of water and contains ethanol as well as an emollient oil (see example 1). The ethanol is taught present at 10 to 30 wt% (see table 1). Dimethicone, cyclomethicone and a combination of dimethicone and trisiloxane are taught volatile silicones (see paragraphs 37 and 41).  Matravers et al. further teach that dimethicone and the combination of dimethicone and trisiloxane are preferred as the volatile silicone (see paragraph 37). Blends of three different volatile silicones that include trisiloxane and dimethicone are exemplified where the ratio of the trisiloxane/dimethicone blend to the additional volatile silicone is 8:1 (see table 6).  Exemplified compositions contain a commercial blend of dimethicone and 
Halpern et al. describe sunscreen compositions that include a combination of homosalate, octisalate, avobenzone, octocrylene, and optionally oxybenzone as the active combination (see abstract and paragraph 15).
Maitra et al. teach skin care composition where one example includes Xiameter® PMX-1184 in combination with a separate dimethicone fluid as well as dimethicone present as a carrier for other included polymers (see table 5).
McCook et al. teach cosmetic sunscreen compositions that include silicone oils to add lubricity and the small set of preferred options include cyclomethicone and dimethicone that each have a viscosity of 5 to 50 cSt that are present at up to 30 wt% and preferably 1 to 10 wt% (see abstract and column 5 lines 57-66). Their viscosities are measured at 25⁰C (see column 5 lines 64-66). While the technique for measurement is not explicitly recited, the instantly recited measurement method provides recommendations for techniques, not requirements. Thus its limitations are met by the 
The ClearCo reference details a 20 cSt dimethicone as a silicone fluid that provides lubricity without greasiness and prevents stickiness in skin care products (see second paragraph). While the conditions of the viscosity measurement are not detailed, the discussion recounts a measurement temperature for surface tension at 25⁰C, thus this temperature is viewed as the pertinent one for the viscosity as well (see “Typical Product Data” table). The technique for measurement is not explicitly recited, however the instantly recited measurement method provides recommendations for techniques, not requirements. Thus its limitations are met by the recitation of the ClearCo reference that implies measurement was conducted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the guidance of Blake et al. and employ absolute ethanol in their sunscreen product of example 3. Additionally, it would have been obvious to exchange Xiameter® PMX-1184 for the cyclomethicone in the composition of Blake et al. in view of Simon et al. This modification would have been obvious as the simple substitution of one known volatile silicone for another in order to yield a predictable outcome. Since the compositions of Blake et al. and Matravers et al. are formulated similarly and envisioned to contain many of the same sunscreen actives, and Matravers et al. detail the cyclomethicone and the exemplified blend of trisiloxane and dimethicone as alternative volatile silicones, the modification would have had a reasonable expectation of success. Adjustment of the proportion of this trimethicone/dimethicone blend and the alcohol within the ranges detailed by Matravers . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the CVS Pharmacy SPF 30 Beach Guard Clear Spray (2017 – henceforth BGCS reference) in view of Matravers et al., Maitra et al., McCook et al., and the ClearCo reference as evidenced by the Xiameter® reference and Alcohol FDA Substance Registration (2017).  
The BGCS reference teaches a clear anhydrous sunscreen composition comprising ethanol, octocrylene, homosalate, octisalate, avobenzone, trisiloxane, dimethicone, a polymer, and vitamin E acetate (see table spanning page 2 and 3 and Alcohol FDA Substance Registration). The proportions for the ethanol, trisiloxane, and dimethicone are not detailed.
 Matravers et al. teach volatile silicones in a clear skin care composition (see abstract and paragraph 37). Like that of Blake et al., the composition is free of water and contains ethanol as well as an emollient oil (see example 1). The ethanol is taught present at 10 to 30 wt% (see table 1). Dimethicone, cyclomethicone and a combination of dimethicone and trisiloxane are taught volatile silicones (see paragraphs 37 and 41).  Matravers et al. further teach that dimethicone and the combination of dimethicone and 
Maitra et al. teach skin care composition where one example includes Xiameter® PMX-1184 in combination with a separate dimethicone fluid as well as dimethicone present as a carrier for other included polymers (see table 5).
McCook et al. teach cosmetic sunscreen compositions that include silicone oils to add lubricity and the small set of preferred options include cyclomethicone and dimethicone that each have a viscosity of 5 to 50 cSt that are present at up to 30 wt% and preferably 1 to 10 wt% (see abstract and column 5 lines 57-66). Their viscosities are measured at 25⁰C (see column 5 lines 64-66). While the technique for measurement is not explicitly recited, the instantly recited measurement method provides recommendations for techniques, not requirements. Thus its limitations are met by the 
The ClearCo reference details a 20 cSt dimethicone as a silicone fluid that provides lubricity without greasiness and prevents stickiness in skin care products (see second paragraph). While the conditions of the viscosity measurement are not detailed, the discussion recounts a measurement temperature for surface tension at 25⁰C, thus this temperature is viewed as the pertinent one for the viscosity as well (see “Typical Product Data” table). The technique for measurement is not explicitly recited, however the instantly recited measurement method provides recommendations for techniques, not requirements. Thus its limitations are met by the recitation of the ClearCo reference that implies measurement was conducted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the guidance of Matravers et al. concerning composition proportions and their recognition of trisiloxane and dimethicone as a ready-to-use blend in the composition of the BGCS reference. Thus selecting Xiameter® PMX-1184 for the trimethicone/dimethicone blend at a proportion as taught by Matravers et al. would have been obvious as would employing a proportion of ethanol as suggested by Matravers et al. These modifications would have been obvious because Matravers et al. also teach a clear composition with these ingredients that also envisions these sunscreen actives. These ranges of proportions overlap with those instantly claimed, given that the term “about” has not be provided with a definitive boundary, thereby rendering them obvious (see MPEP 2144.05). Finally, it would have been obvious to add dimethicone with a viscosity between 2 and 50 cSt to the modified .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the BGCS reference in view of Matravers et al., Maitra et al., McCook et al., and the ClearCo reference as evidenced by the Xiameter® reference and Alcohol FDA Substance  as applied to claim 7 above, and further in view of Daylogic Sport Sunscreen SPF 50 (2018 – henceforth DSSS reference).
The BGCS reference in view of Matravers et al., Maitra et al., McCook et al., and the ClearCo reference as evidenced by the Xiameter® reference and Alcohol FDA Substance Registration render obvious the limitations of the clear composition of instant claim 7. However the composition includes oxybenzone.
The DSSS reference teaches an anhydrous sunscreen composition that includes ethanol, trisiloxane, dimethicone, an additional volatile silicone, and a combination of octocrylene, homosalate, octisalate, and avobenzone as the sole sunscreen actives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude oxybenzone from the composition of The BGCS reference in view of Matravers et al., Maitra et al., McCook et al., and the ClearCo reference as evidenced by the Xiameter® reference and Alcohol FDA Substance Registration. This modification would have been obvious because the DSSS reference teaches that the remaining sunscreen actives were a desirable combination in their own right to achieve a useful level of radiation protection. Therefore claim 6 is obvious over The BGCS reference in view of Matravers et al., Maitra et al., McCook et al., the ClearCo reference, and the DSSS reference as evidenced by the Xiameter® reference and Alcohol FDA Substance Registration.




Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 
The applicant argues that McCook et al. does not provide motivation to combine cyclomethicone or dimethicone with a blend of trisiloxane and dimethicone. This reference does provide motivation for the inclusion of cyclomethicone or dimethicone in order to confer the benefit of lubricity to cosmetic compositions. Further Maitra et al. has now been cited to demonstrate the combination of dimethicone with a mixture of trisiloxane and dimethicone that has a viscosity of 2 centistokes had been employed in cosmetic compositions that were already known at the time of the instant filing.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615